Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                                REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose 
a working machine comprising: an operating portion to be operated based on a first priority value of a first priority item, a second priority value of a second priority item, and a third priority value of a third priority item; and a display device to set the first priority value, the second priority value, and the third priority value, the display device including: an area display portion to display a setting area for setting the first priority value, the second priority value, and the third priority value; a first axis display portion extending through a reference point represented in the setting area and including a first scale portion indicating the first priority value depending on a distance from the reference point; a second axis display portion extending through the reference point in a different direction from the first axis display portion and including a second scale portion indicating the second priority value depending on a distance from the reference point; a third axis display portion extending through the reference point in a different direction from the second axis display portion and including a third scale portion indicating the third priority value depending on a distance from the reference point; and a marker display portion to be indicated in a partial area included in the setting area, the partial area corresponding to at least two of the first axis display portion, the second axis display portion, and the third axis display portion, wherein the maker display portion represents at least two of the first priority value, the second priority value, and the third priority value.
	Nor does the prior art disclose a working machine comprising: an operating portion to be operated based on a plurality of priority items; and a display device to set the plurality of priority values ; a plurality of axis display portions extending through a reference point represented in the setting area and including scale portions indicating the plurality of priority values depending on a distance from the reference point; and a marker display portion to be indicated in a partial area included in the setting area, the partial area corresponding to at least two of the plurality of axis display portions, wherein the maker display portion represents the plurality of priority values. These limitations are neither taught nor obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERTRUDE ARTHUR JEANGLAUDE whose telephone number is (571)272-6954. The examiner can normally be reached Monday-Thursday, 7:30-8:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERTRUDE ARTHUR JEANGLAUDE/Primary Examiner, Art Unit 3661